 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO. 2:16-CR-00224-MCE
11
                                Plaintiff,          ORDER TO DISMISS SUPERSEDING
12                                                  INDICTMENT AGAINST DEFENDANT
                          v.                        JENIVIVE SAHRA JANE McINTYRE
13
     JENIVIVE SAHRA JANE MCINTYRE,
14
                               Defendant.
15

16

17                                               ORDER

18         Upon motion of the government, it is ORDERED that the Superseding Indictment against the

19 defendant is dismissed.

20         IT IS SO ORDERED.

21 DATED: January 6, 2020.

22
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


      ORDER RE MOTION TO DISMISS FELONY             1
      SUPERSEDING INDICTMENT
